Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/23/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1,8,11 and 18 recite “overlapping/intersecting” it is unclear what applicant is attempting to claim by reciting “overlapping/intersecting” does applicant mean overlapping and intersecting or overlapping or intersecting? clarification is required. Claims 2-6, 8-10, 12-16 and 18 directly or indirectly depend from claims 1 or 11 and are also rejected to for the reasons stated above regarding claims 1 and 11. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3-6,8-11, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0208107 to McRae et al. (McRae) in view of US Patent No. 5,128,257 to Baer (Baer). 
In reference to at least claim 1
McRae teaches a transdermal porator and patch system and method for using same which discloses a flexible electrode for applying an electric field to the human body (e.g. device 10, Fig. 3), wherein the flexible electrode comprises a gripping portion (e.g. applicator 20, Figs. 2-3); a deformable structure (e.g. substrate 40, Fig. 4-8) having a first face fixed to the gripping portion (e.g. substrate 40 has a back surface “first face” that is fixed to the applicator 20, Fig. 3, para. [0060]-[0061]) and a flat second face opposite the first face (e.g. substrate 40 has a flat front surface opposite the back surface, Fig. 4); a flexible polymeric film arranged on the flat second face of the deformable structure (e.g. polymer film includes 70/71/74, Figs. 4-6) and having a flat face opposite the flat second face (e.g. polymer film includes a flat face opposite the flat second face, 70/71/74, Figs. 4-6), wherein the flexible polymeric film is with provided with flat metal structures defining at least one first electrode and one second electrode (e.g. filaments 72 formed therein, Figs. 4-6,10-14), the flat metal structures being provide on the flat face of the flexible polymeric film (e.g. filaments 72 formed therein, Figs. 4-6,10-14, para. [0070]), wherein the flat metal structures comprise surfaces facing outwards the polymeric film, the surfaces of the flat metal structures being coplanar with the flat face of the polymeric film (e.g. filaments 72 formed therein having surfaces that are coplanar with the flat face of the polymeric film, Figs. 4-6,10-14, para. [0070]). McRae further discloses wherein 
Baer teaches an electroporation apparatus and process which discloses an embodiment that includes concentric curvilinear electrodes (e.g. 120) that comprise a first electrode means (e.g. 120) connected to a conductor means (e.g. 124) connected to a source of negative charge (e.g. 128) and concentric curvilinear electrodes (e.g. 122) which comprise a second electrode means (e.g. 122) connected to conductor means (e.g. 126) connected to a source of positive charge (e.g. 140) creating three simultaneous distinct electric impulses between the electrode means (e.g. Fig. 8, Col. 7, ll. 28-43).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the electrode of McRae with the teaching of Baer to include the electrodes in the first area connected to a first common potential being surrounded in a non-overlapping design by the electrodes in the second area connected to a second common potential in order to yield the predictable result of an alternative design of the electrodes that provides electroporation processes that increase cell permeability allowing increased penetration of the electrical field.




    PNG
    media_image1.png
    733
    841
    media_image1.png
    Greyscale

In reference to at least claim 3
McRae modified by Baer teaches a device according to claim 1. McRae further discloses wherein said gripping portion defines a flat wall on which said first face of the deformable structure is fixed firmly (e.g. applicator 20 incudes a flat wall on interface 30 that firmly fixed the substrate 40, Figs. 2-3, para. [0060]-[0061]).
In reference to at least claim 4
McRae modified by Baer teaches a device according to claim 1. McRae further discloses wherein said gripping portion comprises a rigid support defining said flat wall (e.g. applicator 20 includes a rigid support that includes surface 30, Fig. 2, para. [0060]-[0062]) and a tubular handle provided externally with a grip (e.g. applicator 20 has a body 22 that is tubular and includes a grip, Fig. 2, para. [0060]-[0062]) and having an end portion connectable to an appendix that extends from the rigid support (e.g. body 22 connects surface 30 through an “appendix” that extends from surface 30, Fig. 2, para. [0060]-[0062]).

    PNG
    media_image2.png
    879
    667
    media_image2.png
    Greyscale

In reference to at least claim 5
McRae modified by Baer teaches a device according to claim 1. McRae further discloses wherein the deformable structure has constant thickness in a direction perpendicular to a laying plane of the first face and of the second face (e.g. substrate 40, Fig. 4-8 since it is stated that the depression 48 is optional, para. [0067]). 
In reference to at least claim 6
McRae modified by Baer teaches a device according to claim 1. McRae further discloses the polymeric film has thickness ranging from 0.2 to 5mm (e.g. bi-clad foil that is used to make up the filaments within the polymeric film can be 10-300 microns, paragraph [0078], therefore it is inherent that the polymeric film that contains the bi-clad foil can be at least 10-300 microns)
In reference to at least claim 8
McRae modified by Baer teaches a device according to claim 1. Baer discloses an embodiment that includes concentric curvilinear electrodes (e.g. 120 and 122) that comprise a first electrode and third electrode means (e.g. 120) connected to a conductor means (e.g. 124) connected to a source of negative 
In reference to at least claims 9-10
McRae modified by Baer teaches a device according to claim 1. McRae further discloses a pulse generator adapted to generate pulses with adjustable amplitude to be fed to the flexible electrode for modifying a value of an electric field created in a tissue of the human body so that the value of the electric field exceeds a threshold value (e.g. pulsed electrical current, a RF pulse and the like, para. [0060]).
In reference to at least claim 11
McRae teaches a transdermal porator and patch system and method for using same which discloses a method for producing a flexible electrode for applying an electric field to the human body (e.g. device 10, Fig. 3), wherein the method comprises: producing flat metal structures defining at least one first electrode and one second electrode on a flat face of a flexible polymeric (e.g. polymer film includes 70/71/74, filaments 72 formed therein, Figs. 4-6,10-14), wherein the flat metal structures comprise surfaces the flat metal structures facing outwards the polymeric film, the surfaces of the flat metal structures being 
Baer teaches an electroporation apparatus and process which discloses an embodiment that includes concentric curvilinear electrodes (e.g. 120) that comprise a first electrode means (e.g. 120) connected to a conductor means (e.g. 124) connected to a source of negative charge (e.g. 128) and concentric curvilinear electrodes (e.g. 122) which comprise a second electrode means (e.g. 122) connected to conductor means (e.g. 126) connected to a source of positive charge (e.g. 140) creating three simultaneous distinct electric impulses between the electrode means (e.g. Fig. 8, Col. 7, ll. 28-43).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method of McRae with the teaching of Baer to include the electrodes in the first area connected to a first common potential being surrounded in a non-overlapping design by the electrodes in the second area connected to a second common potential in order 
In reference to at least claim 16
McRae modified by Baer teaches a method according to claim 11. McRae further discloses wherein the method comprises: providing an electric connection that crosses the deformable structure for connecting the first and the second electrode electrically with a signal supply cable (e.g. electrical connection to the applicator 20 that crosses substrate 40, para. [0061, [0081]). 
In reference to at least claim 18
McRae modified by Baer teaches a method according to claim 11. Baer discloses an embodiment that includes concentric curvilinear electrodes (e.g. 120 and 122) that comprise a first electrode and third electrode means (e.g. 120) connected to a conductor means (e.g. 124) connected to a source of negative charge (e.g. 128) and concentric curvilinear electrodes (e.g. 122) which comprise a second electrode means connected to conductor means (e.g. 126) connected to a source of positive charge (e.g. 140) creating three simultaneous distinct electric impulses between the electrode means (e.g. Fig. 8, Col. 7, ll. 28-43). The third electrode means connected to a conductor means (e.g. 124) is connected to a source of negative charge (e.g. 128) which is the same source as the first electrode means and surrounds the second area (e.g. 122, Fig. 8). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the electrode of McRae with the teaching of Baer to include the electrodes in a third area connected to the first common potential surrounding in a non-overlapping design the electrodes in the second area connected to a second common potential in order to yield the predictable result of an alternative design of the electrodes that  provides electroporation processes that increase cell permeability allowing increased penetration of the electrical field. 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0208107 to McRae et al. (McRae) in view of US Patent No. 5,128,257 to Baer (Baer) as applied to claim 1 further in view of US 2011/0178518 to Sohn (Sohn) (previously cited).
In reference to at least claim 2
McRae modified by Baer teaches a device according to claim 1 and further discloses providing an electric connection that crosses the deformable structure for connecting the first and the second electrode electrically with a signal supply cable (e.g. electrical connection to the applicator 20 that crosses substrate 40, para. [0061, [0081]) but does not explicitly teach the polymeric film being provided with first through holes engaged by stems communicating electrically with said flat metal structures; said deformable structure having a plurality of second through holes aligned with said first through holes. 
Sohn teaches a handheld transdermal drug delivery and analyte extraction which discloses the use of through holes within multiple layers that engage with a stem of an electrode contact (e.g. traces, 48, Figs. 6b, leads 88, Fig. 7A, para. [0244]-[0245]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the electrode of McRae modified by Baer with the teachings of Sohn to include through holes within the polymeric layer and deformable structure in order to provide an alternative technique for connecting the filaments “electrodes” through the various layers of the substrate to be in electrical contact with the applicator for providing appropriate power to the electrodes. 

Allowable Subject Matter
Claims 12-15 would be allowable if amended to overcome the 112 rejections above and if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record fails to teach or reasonably suggests within the context of the other claims elements a method of forming that 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot since new rejections are made in view of the claim amendments and do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/JENNIFER L GHAND/Examiner, Art Unit 3792